         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 1 of 11. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

MONICA GULLEDGE
LYLE TAYLOR,

         Plaintiffs,                                            Case No.
v.                                                              Hon.



LIEUTENANT MICHAEL RUSSO
OFFICER DWAYNE WEBB,
CORPORAL TERRY RUTLEDGE, JR., and
VILLAGE OF PUT-IN-BAY,

         Defendants.

 VEN R. JOHNSON (P39219)                                AMANDA A. ANDREWS (0088814)
 JOHNSON LAW, PLC                                       LAW OFFICES OF
 Co- Counsel for Plaintiffs                             AMANDA A. ANDREWS, PLLC
 The Buhl Building                                      Co-Counsel for Plaintiffs
 535 Griswold Street, Suite 2632                        58 Grande Lake Dr., Suite One
 Detroit, Michigan 48226                                Port Clinton, OH 43452
 (313) 324.8300                                         (419) 341.4292
 (313) 324.8301-Fax                                     (800) 715.2850 – Fax
 vjohnson@venjohnsonlaw.com                             amanda@amandaandrewslaw.com


                         COMPLAINT& JURY DEMAND
______________________________________________________________________________

                             There are no other pending civil actions arising
                 out of the same transactions or occurrences alleged in this Complaint.

                                     /s/  Ven R. Johnson
                                     VEN R. JOHNSON (P39219)

         NOW COME Plaintiffs, MONICA GULLEDGE and LYLE TAYLOR, through their

counsel, with the following Complaint against the above-named Defendants:

         1.       At all times relevant to this lawsuit, Plaintiff, Ms. Monica Gulledge (“Monica”),

resided in Westland, Wayne County, Michigan.

         2.       At all times relevant to this lawsuit, Plaintiff, Mr. Lyle Taylor (“Lyle”), resided in


                                                    1
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 2 of 11. PageID #: 2




Westland, Wayne County, Michigan.

         3.       At all times relevant to this lawsuit, Defendant, Village of Put-In-Bay (“Put-In-Bay”)

was and is a Municipal Corporation, duly organized and carrying on governmental functions

including the Put-In-Bay Police Department (“PDP”), in Put-In-Bay, Ottawa County, Ohio.

         4.       At all times relevant to this lawsuit, Defendant, Lieutenant Michael Russo (“Russo”),

was employed by Put-In-Bay via PDP and was acting under color of state law and in the course and

scope of his employment and is being sued herein in his individual and/or official capacities.

         5.       At all times relevant to this lawsuit, defendant, Officer Dwayne Webb (“Webb”) was

employed by Put-In-Bay via PDP and was acting under color of state law and in the course and scope

of his employment and is being sued herein in his individual and/or official capacities.

         6.       At all times relevant to this lawsuit, defendant, Corporal Terry Rutledge, Jr.

(“Rutledge”) was employed by Put-In-Bay via PDP and was acting under color of state law and in the

course and scope of his employment and is being sued herein in his individual and/or official

capacities.

         7.       The amount in controversy exceeds $75,000, exclusive of costs, interest and attorney

fees; and jurisdiction is otherwise conferred on this Court pursuant to the United State Constitution

as well as 42 USC §1983.

                                         COMMON ALLEGATIONS

         8.       On or about May 24, 2020, Plaintiffs—Lyle and Monica--and their extended family

checked into the Put-In-Bay Resort (the “Resort”) in Put-In-Bay, Ohio as registered guests, for their

pre-booked stay.

         9.       On the same day, at approximately 10:30pm, Russo reported to the Resort in

response to a sexual assault, having nothing to do with Monica and Lyles families.

         10.      While Russo began to investigate the sexual assault, he heard noises and went to


                                                    2
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 3 of 11. PageID #: 3




investigate what was going on.

         11.      When Russo approached Monica and Lyle, he never made himself known and

suddenly and without warning, assaulted Monica from behind, body slamming her to the ground,

furthermore defendants also wrongfully and illegally assaulted, detained, and placed Lyle in

handcuffs for no reason other than being there with Monica.

         12.      As a result of the defendants’ unlawful conduct, Monica and Lyle suffered substantial

economic and non-economic damages.

                              COUNT I: 42 USC § 1983 – EXCESSIVE FORCE-
                                   RUSSO, WEBB, & RUTLEDGE

         13.      Monica and Lyle re-allege and incorporate each allegation contained in paragraphs 1

through 12 above.

         14.      Pursuant to 42 USC §1983, as well as the 4th, 8th and/or 14th Amendments to the

United States Constitution, Russo, Webb, and Rutledge owed Monica and Lyle the duty to act in a

lawful and reasonable manner and to avoid the use of excessive and/or unnecessary or unreasonable

force.

         15.      Any reasonable police officer in Russo’s, Webb’s and/or Rutledge’s position at the

time of this incident would have known that the use of the above outlined force was illegal,

unnecessary, and excessive.

         16.      Russo, Webb and/or Rutledge grossly negligent and acted so recklessly as to

demonstrate a substantial lack of concern that injury would result, and/or acted in an unnecessary

or willful and wanton manner toward Plaintiffs, committed an assault and/or battery on the

plaintiffs. Further, the actions and/or conduct described in this suit were maliciously executed to

impose excessive force and thus, the duties owed to the plaintiffs were breached in multiple ways

including but not limited to the following:

                  a. Inappropriate, excessive, and inexcusable use of force, via his hands,

                                                    3
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 4 of 11. PageID #: 4



                       knees, body and/or use of hand cuffs;

                  b. Deployed the use of his hands and/or body to forcefully grab Monica,
                     who had done nothing illegal and was not being charged with a crime,
                     posed no immediate danger to the officer or to the general public and
                     was otherwise fully complying with the officer’s orders, and slammed
                     Monica to the ground;

                  c. Continued to use inappropriate and unnecessary force against Plaintiffs;
                     and

                  d. All other breaches as learned through the course of discovery.

         17.      The above actions were perpetrated against Monica and Lyle against their will and

without his consent.

         18.      As a direct and proximate result of the breaches committed by Russo, Webb and/or

Rutledge on Monica, Monica sustained serious and permanent injuries, has and will continue to

suffer damages into the future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery

         19.      As a direct and proximate result of the above assault and battery committed by Russo,

Webb and/or Rutledge on Lyle, Lyle sustained serious and permanent injuries, has and will

continue to suffer damages into the future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery



                                                    4
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 5 of 11. PageID #: 5




         WHEREFORE, Monica and Lyle respectfully request that this Honorable Court enter a

judgment against Russo, Webb and Rutledge in an amount in excess of $75,000, exclusive of costs,

interest, and attorney fees.

                       COUNT II: 42 USC § 1983 – FALSE IMPRISONMENT/ FALSE ARREST-
                                     RUSSO, WEBB, & RUTLEDGE

         20.      Monica and Lyle re-allege and incorporate each allegation contained in paragraphs 1

through 19 above.

         21.       Pursuant to 42 U.S.C. § 1983, as well as the 4th, 8th and/or 14th Amendments to

the United States Constitution, individuals are protected from detention without legal process.

         22.      Monica and Lyle were falsely arrested and imprisoned by Russo, Webb and/or

Rutledge.

         23.      Monica and Lyle were arrested and imprisoned against their will.

         24.      Russo, Webb, and/or Rutledge breached their duty to Monica and Lyle by

knowingly, deliberately, and with a reckless disregard for the truth arresting Plaintiffs without

probable cause.

         25.      The protection from detention without legal process is a clearly established

constitutional right of which a reasonable person and/or officer would have known.

         26.      Russo’s Webb’s, and/or Rutledge’s actions were objectively unreasonable

considering this clearly established constitutional right.

         27.      As a direct and proximate result of the breach committed by Russo, Webb and/or

Rutledge, Monica sustained serious injuries and will continue to suffer damages into the future,

including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                                                   5
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 6 of 11. PageID #: 6



                  f. Medical treatment expenses;
                  g. Lost wages and/or loss of earning capacity; and
                  h. All other damages learned through the course of discovery

         28.      As a direct and proximate result of the above assault and battery committed by Russo,

Webb and/or Rutledge on Lyle, Lyle sustained serious and permanent injuries, has and will

continue to suffer damages into the future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery


         WHEREFORE, Monica and Lyle respectfully request that this Honorable Court enter a

judgment against Russo, Webb and Rutledge in an amount in excess of $75,000, exclusive of costs,

interest, and attorney fees.

             COUNT III: VIOLATION OF STATE LAW CLAIMS- WILLFUL AND WANTON
                  CONDUCT BY DEFENDANTS RUSSO, WEBB & RUTLEDGE

         29.      Plaintiffs re-allege and incorporate each allegation contained in paragraphs 1 through

28 above.

         30.      This Honorable Court has supplemental jurisdiction to herein adjudicate

appropriate state law claims.

         31.      That defendant Police Officers Russo and/or Rutledge owed Plaintiffs a duty to act

reasonably and prudently and to avoid the use of unnecessary, unreasonable, illegal and

excessive/deadly force.

         32.      That defendant Police Officers Russo, Webb and/or Rutledge breached the above-

stated duties and acted with willful and wanton reckless conduct and/or so recklessly as to

demonstrate a substantial lack of concern as to either injury or death would result. Defendants’ acts

                                                    6
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 7 of 11. PageID #: 7




included, but were not limited to, the following:

                  a. Inappropriate, excessive, and inexcusable use of force, via his hands,
                     knees, body and/or use of hand cuffs;

                  b. Deployed the use of his hands and/or body to forcefully grab Monica,
                     who had done nothing illegal and was not being charged with a crime,
                     posed no immediate danger to the officer or to the general public and
                     was otherwise fully complying with the officer’s orders, and slammed
                     Monica to the ground;

                  c. Continued to use inappropriate and unnecessary force against Plaintiffs;
                     and

                  d. All other breaches as learned through the course of discovery.


         33.      As a direct and proximate result of the above-stated misconduct committed by Russo,

Webb and/or Rutledge, Monica sustained serious and will continue to suffer damages into the

future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery.

         34.      As a direct and proximate result of the above-stated misconduct committed by Russo,

Webb and/or Rutledge, Lyle sustained serious injuries and will continue to suffer damages into the

future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery.



                                                    7
4847-7252-7041, v. 2
         Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 8 of 11. PageID #: 8




         WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter a judgment

against Russo, Webb and Rutledge in an amount in excess of $75,000, exclusive of costs, interest,

and attorney fees.

              COUNT IV: VIOLATION OF STATE LAW CLAIMS- GROSS NEGLIGENCE
             AND/OR WILLFUL AND WANTON CONDUCT AND/OR ASSAULT AND
            BATTERY AND/OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             BY RUSSO, WEBB & RUTLEDGE

         35.      Plaintiffs re-allege and incorporate each allegation contained in paragraphs 1 through

34 above.

         36.      The above-stated misconduct committed by the defendant Police Officers Russo,

Webb and/or Rutledge state a cause of action under the laws of the State of Ohio and their actions

constitute negligence and/or willful and wanton misconduct and/or assault and battery and/or

intentional infliction of emotional distress.

         37.      As a direct and proximate result of the misconduct committed by Officers Russo,

Webb and/or Rutledge, Monica sustained serious injuries and will continue to suffer damages into

the future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery

         38.      As a direct and proximate result of the misconduct committed by Russo, Webb

and/or Rutledge, Lyle sustained serious injuries and will continue to suffer damages into the future,

including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;

                                                    8
4847-7252-7041, v. 2
          Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 9 of 11. PageID #: 9



                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery


          WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter a judgment

against Russo, Webb and Rutledge in an amount in excess of $75,000, exclusive of costs, interest,

and attorney fees.

                          COUNT V: 42 USC § 1983—MUNICIPAL LIABILITY—
                                       THE VILLAGE OF PUT-IN-BAY
          39.     Monica and Lyle re-allege and incorporate each allegation contained in paragraphs 1

through 38 above.

          40.     At all times relevant to this lawsuit, each Plaintiff had a right under the due process

clause of the state and federal constitutions not to be deprived of their life, liberty and/or property.

          41.     The misconduct of Russo, Webb and/or Rutledge, as stated throughout this

Complaint, violated each Plaintiff’s fundamental constitutional rights under the 4 th, 8th, and 14th

Amendments.

          42.     At all times relevant to this lawsuit, Put-In-Bay did have a custom or practice of

misconduct that gave rise to routinely making false arrests and uses of excessive force against the

public.

          43.     At all times relevant to this lawsuit, Put-In-Bay did have a custom or practice within

its police department of failing to adequately train and/or supervise its officers.

          44.     Put-In-Bay, by facilitating a custom and/or practice of misconduct as well as failing

to adequately train and/or supervise acted as the “moving force” behind the deprivation of each

Plaintiff’s constitutional rights.

          45.     There is a direct causal link between the custom and/or practices and the damages

that each Plaintiff has suffered.


                                                    9
4847-7252-7041, v. 2
        Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 10 of 11. PageID #: 10




         46.      As a direct and proximate result of Put-In-Bay’s customs and/or practices and

Russo’s, Webb’s and/or Rutledge’s misconduct specifically, Monica sustained serious injuries and

will continue to suffer damages into the future, including but not limited to:

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery.

         47.      As a direct and proximate result of Put-In-Bay’s customs and/or practices and

Russo’s, Webb’s and/or Rutledge’s misconduct specifically, Lyle sustained serious injuries and will

continue to suffer damages into the future, including but not limited to :

                  a.   Physical pain and suffering;
                  b.   Mental anguish;
                  c.   Fright and shock;
                  d.   Denial of social pleasure and enjoyments;
                  e.   Embarrassment, humiliation, or mortification;
                  f.   Medical treatment expenses;
                  g.   Lost wages and/or loss of earning capacity; and
                  h.   All other damages learned through the course of discovery


         WHEREFORE, Monica and Lyle respectfully request that this Honorable Court enter a

judgment against Russo, Webb and Rutledge in an amount in excess of $75,000, exclusive of costs,

interest, and attorney fees.

                                                   Respectfully submitted,

                                                   JOHNSON LAW, PLC

                                         BY: /s/           Ven R. Johnson
                                                   VEN R. JOHNSON (P39219)
                                                   Attorney for Plaintiffs
                                                   535 Griswold Street, Ste., 2632
                                                   Detroit, Michigan 48226
                                                   (313) 324.8300
Dated: October 30, 2020

                                                     10
4847-7252-7041, v. 2
        Case: 3:20-cv-02482-JJH Doc #: 1 Filed: 11/05/20 11 of 11. PageID #: 11




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

MONICA GULLEDGE
LYLE TAYLOR,

         Plaintiffs,                                     Case No.
v.                                                       Hon.


LIEUTENANT MICHAEL RUSSO
OFFICER DWAYNE WEBB,
CORPORAL TERRY RUTLEDGE, JR., and
VILLAGE OF PUT-IN-BAY,

         Defendants.

 VEN R. JOHNSON (P39219)                         AMANDA A. ANDREWS (0088814)
 JOHNSON LAW, PLC                                LAW OFFICES OF AMANDA A.
 Co- Counsel for Plaintiffs                      ANDREWS, PLLC
 The Buhl Building                               Co-Counsel for Plaintiffs
 535 Griswold Street, Suite 2632                 58 Grande Lake Dr., Suite One
 Detroit, Michigan 48226                         Port Clinton, OH 43452
 (313) 324.8300                                  (419) 341.4292
 (313) 324.8301-Fax                              (800) 715.2850 – Fax
 vjohnson@venjohnsonlaw.com                      amanda@amandaandrewslaw.com


                                 JURY DEMAND
______________________________________________________________________________
      NOW COME Plaintiffs, Monica Gulledge and Lyle Taylor, by and through their attorneys,

JOHNSON LAW, PLC, and hereby demand a trial by jury in the within cause of action.

                                          Respectfully submitted,

                                          JOHNSON LAW, PLC

                                   By:    /s/     Ven R. Johnson
                                          VEN R. JOHNSON (P39219)
                                          Attorney for Plaintiffs
                                          535 Griswold Street, Ste., 2632
                                          Detroit, Michigan 48226
Dated: October 30, 2020                   (313) 324.8300




                                            11
4847-7252-7041, v. 2
